DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A response to election requirement was filed on 12/21/2021. Claims 1-4, 6-9, 11-16, 18, 20-23, and 25 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 3, 6-9, 11, 13, 16, and 18 comprise a control system which is not supported in the specification or figures. The specification in combination with Fig 1, of the instant application disclose a plant growing system 100 with a control apparatus 124. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 11, 13-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims will be treated on their merits and evaluated as best understood. 
Claims 1, 3, 6-9, 11, 13, 16, and 18 comprise a control system. However, the description, in combination with Fig 1, of the instant application disclose a plant growing system 100 with a control apparatus 124. As currently written, it is unclear whether the control system mentioned in the claims is the same as the control apparatus from the specification. 
Claims 13, 14, and 15 state “the plant growing apparatus according to claim…” 
As currently written, it is unclear if the plant growing apparatus in claims 13, 14, and 15 is intended to be the same as the plant growing system established in previous claims from which they depend or introduce a new claim limitation. Figure 1 in combination with the specification describes the plant growing apparatus 120 (also appliance 120) is part of the plant growing system 100. 
Claims 3, 6-9, 11-14, 16, 18, and 20 are claims drawn to a plant growing system/apparatus and contain substantial functional language. As currently written, the claims seem to combine both apparatus and method limitations. The claims are unclear because they seem to combine both apparatus and method limitations. For examinations purposes, the claims will be evaluated as best understood by the examiner. 
Claims 8 and 16 are indefinite because the term “desired” is vague and does not clearly define the technical feature of the claim limitations. For example, it is unclear what “desired” means with respect to the desired characteristics of the growth plan. 
Claims 2 and 4 are indefinite since they depend on claim 1.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining, for a first time period, a first set of environmental conditions for a first subset of the plurality of plant types and a second set of environmental conditions for a second subset of the plurality of plant types” (ln 6-8) and “determining, for a second time period, a third set of environmental conditions for a third subset of the plurality of plant types and  fourth set of environmental conditions for a fourth subset of the plurality of plant types” (ln 13-15).
                The limitation of determining environmental conditions for designated time periods for a type of plant, as drafted, is a process that, under its broadest reasonable interpretation, covers limitations that may be performed in the mind. For example, the determination of environmental conditions such as the presence or absence of rain and relatively hot and cold temperatures are conditions that are observable by the human mind. Similarly, determining the types of plants, along with determining durations of time periods such as sunrise to sunset, are conditions that are all observable by the human mind. Thus, the “determining” limitations (ln 6-8) are directed to an abstract idea. 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. In particular, the claim recites the following additional elements: receiving input data of a plurality of plant types to be grown in the growing apparatus (ln 4-5) and limitations involving controlling the growing zones (i.e. ln 9-12 and ln 16-19). The “receiving input data” limitation is merely incidental to the primary process of controlling a plant growth apparatus. In other words, the receiving data limitation is an insignificant extra-solution activity to the extent that such is merely gathering data, or merely obtaining information, involving various characteristics of plant types (e.g. plant color, types of scents, etc.). Thus, the “receiving input data” limitation does not meaningfully limit the claim in any manner other than obtaining information which is mere data gathering and thus an insignificant extra solution activity (see MPEP § 2106.05(g)). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying a set of combinations of plant types and corresponding environmental conditions for respective time periods, including the first, second, third, and fourth subsets of plant types and first, second, third, and fourth sets of environmental conditions” (ln 1-4). 
                The limitation of identifying a set of combinations of plant types and environmental conditions, as drafted, is a process that, under its broadest reasonable interpretation, covers limitations that may be performed in the mind. For example, the identification of different plant types, such as peppers and corn are observable by the human mind. Similarly the determination of environmental conditions, such as moisture and temperature are also conditions that are observable by the human mind. Thus the “identification” limitations (ln 4-6) are directed to an abstract idea. 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. In particular, the claim recites the following additional elements: generating a growth plan (ln 1-2). 
The “generating a growth plan” limitation is applied too generally without any explanation of how the growth plan incorporates the identification of a set of combinations of plant types and corresponding environmental conditions such that the abstract idea (mental process) is merely just applied to the “generating” limitation. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process and mathematical concept) without significantly more. The claim recites “a first step of selecting a first set of combinations on the basis of an expected yield of the plurality of plant types by minimizing a value of a first function indicating a total shortfall in a total expected yield with respect to a total desired yield to determine the total expected yield” (ln 3-6), “a second step of altering the first set of combinations to generate a second set of combinations on the basis of a number of time periods in which plants are to be introduced to the apparatus by minimizing a value of a second function indicating the number of time periods, with a predefined constraint relating to the total expected yield, to determine the respective time periods in which each plant is to be introduced to the apparatus” (ln 7-12) and “a third step of altering the second set of combinations to generate a third set of combinations on the basis of a number of times plants are to be moved between plant growing zones by minimizing a value of a third function indicating the number of times plants are to be moved between plant growing zones based on the total expected yield from the first step and the time periods from the second step” (ln 12-16).
                These limitations recite a mathematical relationship, therefore the claim limitations fall into the “mathematical concept” grouping of abstract idea. 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving input data” (ln 4-5), “generating a growth plan” (ln 6), “transmitting data according to the growth plan” (ln 11), and controlling plant growing zones (ln 12-24). 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. In particular, the claim recites the following additional elements: receiving input data of a plurality of plant types to be grown in the growing apparatus (ln 4) and limitations involving controlling the growing zones ( ln 13-24). The “receiving input data” and “transmitting data”, limitation is merely incidental to the primary process of controlling a plant growth apparatus. In other words, the receiving data and transmitting data limitations are an insignificant extra-solution activity to the extent that such is merely gathering data or outputting data, or merely obtaining information, involving various characteristics of plant types (e.g. plant color, types of scents, etc.). Thus, the “receiving input data” and “transmitting data” limitation does not meaningfully limit the claim in any manner other than obtaining information which is mere data gathering and thus an insignificant extra solution activity (see MPEP § 2106.05(g)). 
Although the “controlling” limitations indicate that multiple growing zones (e.g. a first and second zone) are controlled according to certain environmental conditions, the claims do not provide any information as to how this controlling occurs or what the controlling involves. Instead, these limitations merely generally set forth in a high level of generality that the growing zones are controlled. Specifically, the claim does not mention anything about how a portion of a first growing zone (portion of a first area) is controlled given a set of environmental conditions (e.g. rain) for a time period (from sunrise to sunset) or what this controlling involves. These “controlling” limitations (i.e. ln 9-12 and ln 16-19) thus fail to meaningfully limit the claim because these limitations do not require any particular application of the mental processes (e.g. detecting weather conditions for set time periods), and is at best the equivalent of merely adding the words “apply it” or an equivalent to the judicial exception (i.e. the mental processes) (see MPEP § 2106.05(f)). In other words, the abstract idea of determining the environmental conditions are merely applied to the idea of controlling the growing zones without any other meaningful limitations. Accordingly, the additional “receiving” and “controlling” limitations as discussed above do not integrate the abstract idea into a practical application because these additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 4, 6-9, 18, 20-22, and 25 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US Pub No 2016/0000021 A1). 
Regarding claim 1, Sugimoto discloses a plant growing system (cultivation system 100; Figs 1-4), comprising: a plurality of plant growing zones (cultivation cells, 340a-240f; Fig 4); a control system (portable communication terminal 200; Figs 1-3) capable of controlling one or more environmental conditions (environmental control apparatuses 350a-f; para 123) in each of the plurality of plant growing zones (cultivation cells 340a-f); and a receiver (display screen 210, para 119) capable of receiving input data (para 168-169) indicating plant type characteristics of capable of: 
performing a first determination to determine, for a first time period, a first set of environmental conditions for a first subset of the plurality of plant types and a second set of environmental conditions for a second subset of the plurality of plant types (para 0006, 0010, 0048-0049, 0084); controlling a first plant growing zone of the plurality of plant growing zones according to the first set of environmental conditions during the first time period (para 0006, 0010, 0048-0049, 0084); controlling a second plant growing zone of the plurality of plant growing zones according to the second set of environmental conditions during the first time period (para 0006, 0010, 0048-0049, 0084); performing a second determination to determine, for a second time period, a third set of environmental conditions for a third subset of the plurality of plant types and a fourth set of environmental conditions for a fourth subset of the plurality of plant types (para 0006, 0010, 0048-0049, 0084); controlling the first plant growing zone according to the third set of environmental conditions during the second time period (para 0006, 0010, 0048-0049, 0084); and controlling the second plant growing zone according to the fourth set of environmental conditions during the second time period (para 0006, 0010, 0048-0049, 0084).  
As currently written, some limitations in claim 1 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the plant growing system (cultivation system 100) disclosed by Sugimoto is capable of performing these functions. 
Regarding claim 3, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. Sugimoto further discloses a database (cloud 500; para 0166) capable of storing data associating plant type characteristics with corresponding environmental capable of accessing the database (para 0166-0168) to retrieve environmental characteristics corresponding the plurality of plant types and the first and second determinations are performed on the basis of the retrieved environmental characteristics (para 0048-0049 and para 0166-0168).  
Regarding claim 4, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. Sugimoto further discloses wherein the one or more environmental conditions (imaging apparatuses 330a-f capture plant growth conditions; para 0134) comprise a electromagnetic radiation characteristic, a carbon dioxide level, a humidity level, a temperature, an amount of airflow, a moisture level of a plant growth medium, a pH of a growth medium, a nutrient level of a plant growth medium and/or a size of a plant growing zone (heaters, humidification apparatus, dehumidification apparatuses and the like; para 0137), and optionally the control system (portable communication terminal 200; Figs 1-3) comprises one or more environmental condition sensors (imaging apparatuses 330; para 0166) capable of detecting one or more environmental conditions in the plurality of plant growing zones (cultivation cells 340a-f).  
Regarding claim 6, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. Sugimoto further discloses a control system (portable communication terminal 200; Figs 1-3) that is capable of selecting the first, second, third, and fourth subsets from a plurality of plant types based at least in part on the input data (portable communication terminal has control software that can allow direct control of the cultivation apparatus; para 0120). 
As currently written, some limitations in claim 6 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the plant 
Regarding claim 7, Sugimoto discloses the plant growing system according to claim 6 as previously discussed. Sugimoto discloses a control system (portable communication terminal 200) that is capable of generating a growth plan (para 166-169) identifying a set of combinations of plant types and corresponding environmental conditions for respective time periods, including the first, second, third and fourth subsets of plant types and first, second, third and fourth sets of environmental conditions (para 166-169).  
As currently written, some limitations in claim 7 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the plant growing system (cultivation system 100) disclosed by Sugimoto is capable of performing these functions. 
Regarding claim 8, Sugimoto discloses the plant growing system of claim 7 as previously discussed. Sugimoto further discloses wherein the control system (portable communication terminal 200) is capable of selecting the set of combinations on the basis of one or more desired characteristics of the growth plan, the one or more desired characteristics relating to at least one of an expected yield of the plurality of plant types, a number of time periods in which plants are to be introduced to the apparatus, and a number of times plants are to be moved between plant growing zones (para 166-169).  
As currently written, some limitations in claim 8 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the plant growing system (cultivation system 100) disclosed by Sugimoto is capable of performing these functions. 
Regarding claim 9, Sugimoto discloses the plant growing system of claim 8 as previously discussed. Sugimoto discloses the control system (portable communication terminal 200) is capable of selecting the set of combinations based on a sequential process comprising multiple steps (Fig 6), including: a first step, in which the control system is capable of selecting a first set of combinations on the basis of a first one of the one or more desired characteristics (Fig 6); and a second step, in which the control system is capable of altering the first set of combinations to generate a second set of combinations on the basis of a second one of the one or more desired characteristics and a predefined constraint relating to the first one of the one or more desired characteristics (Fig 6). 
 As currently written, some limitations in claim 9 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the plant growing system (cultivation system 100) disclosed by Sugimoto is capable of performing these functions. 
Regarding claim 18, Sugimoto discloses the plant growing system of claim 8 as previously discussed. Sugimoto further discloses comprising one or more cameras (imaging apparatuses 320), wherein the control system (portable communication terminal 200) is capable of performing image processing on image data received from the one or more cameras to determine a condition of one or more of the plurality of plants, and to update the growth plan on the basis of the determined condition (para 0166-0169). 
As currently written, some limitations in claim 8 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the plant growing system (cultivation system 100) disclosed by Sugimoto is capable of performing these functions. 
Regarding claim 20, Sugimoto discloses the plant growing system of claim 1 as previously discussed. Sugimoto further discloses wherein the plant growing apparatus (300, Fig 4) comprises a communication interface (display screen 210) capable of receiving data indicating instructions to be carried out by the control system (portable communication terminal 200), the instructions specifying, for a first time period, a first and second set of environmental conditions for respective first and second subsets of the plurality of plant types, and for a second time period, a third and fourth set of environmental conditions for respective third and fourth subsets of the plurality of plant types (para 0006, 0010, 0048-0049, 0066-0067, 0084, 0140, 0145, 0159, 0162). 
Regarding claim 21, Sugimoto discloses a method (cultivation control method; para 0066) to control a plant growing apparatus (cultivation apparatus 300) capable of growing a plurality of plant types (different plant types within different growing zones as seen in Fig 4), the plant growing apparatus (cultivation apparatus 300) comprising a plurality of plant growing zones (340a-f as seen in Fig 4), the method comprising: receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus (para 0166-0169); determining, for a first time period, a first set of environmental conditions for a first subset of the plurality of plant types and a second set of environmental conditions for a second subset of the plurality of plant types (para 0006, 0010, 0048-0049, 0084); controlling a first plant growing zone of the plurality of plant growing zones according to the first set of environmental conditions during the first time period (para 0006, 0010, 0048-0049, 0084); controlling a second plant growing zone of the plurality of plant growing zones according to the second set of environmental conditions during the first time period (para 0006, 0010, 0048-0049, 0084); determining, for a second time period, a third set of environmental conditions for a third subset of the plurality of plant types and a fourth set of environmental conditions for a fourth subset of 
Regarding claim 22, Sugimoto discloses the method of claim 21 as previously discussed. Sugimoto discloses comprising generating a growth plan (para 0166-0173) identifying a set of combinations of plant types and corresponding environmental conditions for respective time periods, including the first, second, third, and fourth subsets of plant types and first, second, third, and fourth sets of environmental conditions based at least in part on the input data (para 0173). 
Regarding claim 25, Sugimoto discloses the method of claim 21 as previously discussed. Sugimoto discloses further comprising a computer program (para 0166-0167, 0191) including computer readable instructions executable to perform said method comprising: receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus (para 0125-0132, 0140, 0133-0135, 0142-0145); generating a growth plan indicating, for said first time period, said first and second set of environmental conditions for respective first and second subsets of the plurality of plant types (variety of plant types as seen in Fig 4; para 0125-0132, 0140, 0133-0135, 0142-0145), and for said second time period, said third and fourth set of environmental conditions for respective third and fourth subsets of the plurality of plant types (para 0125-0132, 0140, 0133-0135, 0142-0145; and transmitting data according to the growth plan to the plant growing apparatus, the transmitted data comprising instructions for the plant growing apparatus to: control said first plant growing zone of the plurality plant growing zones according to the first set of environmental conditions during the first time period 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021) A1 in view of Kaiser (US Patent No 4,916,642).
Regarding claim 2, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. Kaiser discloses a plant growing system (environmental control system for use in green houses as described in col 1, lines 20-25). Kaiser further discloses first determination and/or second determination performed using linear programming, integer programming, a Tabu search algorithm and/or a genetic algorithm (programmable control element; col 3, lines 34-56).  Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Sugimoto with the invention of Kaiser by implementing the control elements as taught by Kaiser. One of ordinary skill in the art would be motivated to use the control element to “maintain a selected temperature and humidity range” (col 2, lines 18-25). 
Claims 11-16 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021) A1 in view of Oglevee et al. (US Patent No 4,858,377). 
Regarding claim 11, Sugimoto discloses the plant growing system according to claim 8 as previously discussed. Oglevee discloses a system for controlling environmental conditions including irrigation or misting in a greenhouse with multiple growing zones. Oglevee discloses a control system (microcomputer with associated input output boards; col 4, line 35) that is capable of selecting the set of combinations based on a sequential process comprising multiple steps each comprising minimizing a respective function, including: a first step, in which the control system is capable of selecting a first set of combinations on the basis of the expected yield of the plurality of plant types by minimizing a value of a first function indicating a total shortfall in a total expected yield with respect to a total desired yield to determine the total expected yield (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7- col 8); a second step, in which the control system is capable of altering the first set of combinations to generate a second set of combinations on the basis of the number of time periods in which plants are to be introduced to the apparatus by minimizing a value of a second function indicating the number of time periods, with a predefined constraint relating to the total expected yield, to determine the respective time periods in which each plant is to be introduced to the apparatus (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7 – col 8). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Sugimoto with the invention of Oglevee by implementing the control system (microcomputer with associated I/O boards) taught by Oglevee. One of ordinary skill in the art would be motivated to use the control system of Oglevee in order “to control growth and plant health conditions directly at the growing bed or plant level” (col 1, lines 23-28). 
As currently written, some limitations in claim 11 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since 
Regarding claim 12, Sugiomoto in view of Oglevee discloses the plant growing system of claim 11 as previously discussed. Oglevee further discloses wherein the control system (microcomputer with associated input output boards; col 4, line 35) is capable of minimizing a respective function wherein the first function is:  
∑pEPlants wp ∑dEDays Shortfallpd wherein p is a plant belonging to the set Plants which comprises all plants of all plant types indicated by the input data, d is a day belonging to the set Days which comprises all days over which the growth plan is to be implemented, the parameter wp represents the relative importance value of the plant p, and Shortfallpd represents a shortfall of an expected yield of plant p on day d with respect to a desired yield of that plant on that day; and the second function is ∑dEDays sowd wherein the parameter sowd has a value of 1 if the day d is a day corresponding to a time period in which plants are to be introduced to the apparatus and 0 otherwise (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7 – col 8).  
As currently written, some limitations in claim 11 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the control system (microcomputer with associated input output boards; col 4, line 35) disclosed by Olgevee is capable of performing these functions.
Regarding claim 13, Sugimoto in view of Oglevee discloses the plant growing system of claim 11 as previously discussed. Oglevee further discloses wherein the control system (microcomputer with associated input output boards; col 4, line 35) is capable of selecting the set of combinations based on a sequential process wherein the sequential process comprising multiple steps includes: a third step, in which the control system is capable of altering the 
As currently written, some limitations in claim 11 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the control system (microcomputer with associated input output boards; col 4, line 35) disclosed by Olgevee is capable of performing these functions.
Regarding claim 14, Sugimoto in view of Oglevee discloses the plant growing system of claim 14 as previously discussed. Oglevee further discloses wherein the control system (microcomputer with associated input output boards; col 4, line 35) is capable of minimizing a respective function wherein the third function is ∑pEexplants   ∑dEDays ∆(zp,d , zp,d-1), comprises all plants forming part of the total expected yield, zpd represents the plant growing zone assigned to plant p on day d, and the function ∆ (zpd, zpd_1) has a value of 1 if zpd ≠ zp,d-1 and 0 otherwise (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7 – col 8).      
As currently written, some limitations in claim 11 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the control system (microcomputer with associated input output boards; col 4, line 35) disclosed by Olgevee is capable of performing these functions.
Regarding claim 16, Sugimoto discloses the plant growing system of claim 8 as previously discussed. Oglevee further discloses the control system (microcomputer with capable of selecting the set of combinations based on a single process comprising minimizing a value of a function, the function comprising a first and a second function term appended together, wherein: the first function term indicates a total shortfall in a total expected yield with respect to a total desired yield; and the second function term indicates the number of time periods in which plants are to be introduced to the apparatus, and optionally a third function term appended to the first and second function terms, wherein the third function term indicates the number of times plants are to be moved between plant growing zones (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7 – col 8).  
As currently written, some limitations in claim 16 are highly functional, almost describing steps of a method. The functional limitations are rejected as best understood since the control system (microcomputer with associated input output boards; col 4, line 35) disclosed by Olgevee is capable of performing these functions.
Regarding claim 23, Sugimoto discloses the method of claim 22 as previously discussed. Oglevee discloses a system for controlling environmental conditions including irrigation or misting in a greenhouse with multiple growing zones. Oglevee discloses selecting the set of combinations based on a sequential process comprising multiple steps, including: a first step of selecting a first set of combinations on the basis of an expected yield of the plurality of plant types by minimizing a value of a first function indicating a total shortfall in a total expected yield with respect to a total desired yield to determine the total expected yield (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7- col 8); a second step of altering the first set of combinations to generate a second set of combinations on the basis of a number of time periods in which plants are to be introduced to the apparatus by minimizing a value of a second function indicating the number of time periods, with a 
Claim 15 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021) A1 in view of Oglevee et al. (US Patent No 4,858,377) and further in view of Kaiser (US Patent No 4,916,642).  
Regarding claim 15, Sugimoto in view of Oglevee discloses the plant growing system according to claim 1 as previously discussed. Kaiser discloses a plant growing system (environmental control system for use in green houses as described in col 1, lines 20-25). Kaiser further discloses first determination and/or second determination performed using linear programming, integer programming, a Tabu search algorithm and/or a genetic algorithm (programmable control element; col 3, lines 34-56).  Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Sugimoto as modified by Oglevee with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644